                  Case 3:20-cv-00173-KAD Document 29 Filed 04/20/20
                                                                  SCANNEDPage 1atof 10
                                                                 and Emailed
                          -\ u    '6                  k:At_7   .-.-21111
                                                                      zd
                                                                       teIY414 b                                                                                            es
                                                                                                                                             initials           Na
                                                        SS'e.k\                             (        141.1 Cc-A-a_ LIT

          \\_fs                                                                                                                                              CI'0 Li it 1
                   A\ (xi, &)     (...L                                                                                  C4 L
-                                                                                                                                                        cpAillgArcd
                                                                                                                                                        ()(,(,-cpq




                                                                                                                                                        A.C3
                                                                                            cr(\LICY-\'            'CLIs‘‘ °I
                                                          \),\           \\%                c\v.tk                  15
                                                                                                                                    _tn"e_

                                      e                                                                      ". C-4                     " "\Ci
                  c-z1\ roA \\5       rsi             0 vi .   3     .         olci.                 \\..0   \\A,,,\. 0                                      C.C11




                                                               '\Ac              t                                              ,      (-)        .             961
                                            \CLIC(                   '„yvAL,                                                                 v.
                                                r‘le,,i.1   lie A-                     >        A       ci AC/               C ()41''                    icon)
                                            )
                                                 rvot-A-A                                                                 Cf.' in (1,          ••\-1    iv      J     c,

          UtV, A\                   e iYViv (:14
                                                               \\                                        S\ tA'')                                 \el'"")J
                                                                                                                                               c;`A.         '1 tin
                                                                     eVk CLUJ,"


                                                                                                                                    patsiLC~ e.rLi

    \r`                             \63LY
                                        ---1/-       r\\ ("Lc--                            il\Afkiki\        (')          c\c"ciTel            CLM
                                                                                            .a4         5 vm, n                     to c‘,..           •,, myna_
                                (A\         0.c eN\c,A..t.k_

    -               t\v
                    \                       X          I
                                                       LI.' T"                                                             \-a-A \r)(‘-'
                   Case 3:20-cv-00173-KAD Document 29 Filed 04/20/20 Page 2 of 10


';)                                                                  3(1\. LA\ L rr.

                            \tL                     cik        ).     .                                             j.

      '11c) ,                                              - LI1                                    1itL                L              :Ito% A(11

                                                                             Le...Cc/J(1k                                                                     k.1 0 1.             &Oa/Lel

              CL                      iN                                                                                    k    '4                                                       ..\ti



                                                                                                    iLe.                  eLLI                                            c

                                                                                                            C

                                 \                  t•k_2(3.A.,43\                                                              ()\\                              k)      e      \VA,
                                                   A.) 0      c)3LL6_.es, v..                        -C._                       ,\X-N.L.IthtL

                                                                     CI+ u...k                                                                               Ocs.', 1\1       ci r gito

                    cQLL
                                 cr--,,NANcusti                                                                                  ó
                                                                                                                                                                    .1
                                     eANk                                                    u.;\    09             Kikl°,01\                           a-                     iflL
       \X\il            ,   L Xchlvur                                               rntly1e k       A°          'or•I                     NAr\ wk.           etio; oa+
       'N\            t\ ;

                                    lekeiAN.                               (94 IVA e j.„)                                .11Q            P. 3           'Pi. os. (-3,)
         rAton't -)   CA                                                                                    to ft.          L.t                 (9 L-
                      e,(•‘ c\                                                         p.                       S       A.est (ILA                                 ILL i:\A-gin 3
       C.1 c.(10.0            \x„



                                               eALL                                                              (LL" t
                                       •
                                                       ,
        stO
                                                                                 ("(                                     ( (A.                                A.Lk 0).1.-N:c
          (\\(                                 ,      e re\ \VVAC\ /A -A         \1.1 ‘..1     ,(\_e                               yn,

                                            CJLA. ‘%.                   tA   e                  vo `1)_. (114.                                   `12_.v.serL.At\ \\\-\(‘..4

                                                                                                                                                                  IL

                                       0
                      Case 3:20-cv-00173-KAD Document 29 Filed 04/20/20 Page 3 of 10
                                    <-..
               (')"(\--                  --.LIc: fi.-'m L                   Lin uk1/4 \r‘"    \'-'\ \A*-                                           A".:''
                                                                                       1 i 0-
                                                                                                       S              *C \ ILL                                       4

     "c ,             A             ``. v..k, \Q,                                                              NI       -eK) (s(.0c 0 1uL\                     c\
                                                                                                                                                                \ a fracs-t-,                 ‘, 0         ( 11.,2.

                                                                                                                                                                                `')

                                                                                                                                                                             cs, \
                          -%..Q..ri\ ON,                          Cicvnufl‘•                                        c\\ f:‘,0              W.44:(LA.                                           h                  ,
          k    1\11           u.&.             '49(1              ?\O,                   k                                    CA           .- ) s -ri tro()                           L. 9 e              Ljrn


                                                                   a k.L         c\-                                                         bu.C.1\\k                        ?i) f         •\1; yncA,2,

          \-\• C                    (‘-\NLA-)K                                                                                   &It e-,-)                                           tiL
      s-.L (\'                      CAA-'‘fi"                                     A C-1-4-4- C/4- •-•"°
                               kJ           k 1,)    a            c a af)                       \k( oN\Na             ‘A)\                   1_1                11)11_(1 Sbauo

                                                          \.        \N\ ?..,i,C._• e_ctiA.                 1A_t ci_.1, \:\ r.'N1\\              \ '1\5 vkl\kfe c...                   a AI         •A\4. '-tro t..10r,t:s
                                                                           •k.i.is\A O„k,                           \_A 5 CAA          ?_„,,, ,;„\\4,.
                                                                                                                                                                                                                         i
 cv\.._:\\-\._, c\...                    ,..i\,...         c\__ flAV..22,\_0_.t...               i_t_t' •A.\\,..L,NA                 tv\ ni o'oNe- A)\__n_,                      Of c) pe.q... --`11\k,4, 0 A
 n 1... •,\..ta._              LiA\ X.e,c,A,ot N IMCs                       (•,) \--k           LAN,IN              ta 1 st•e.    .e_.                         \n-e.... A___i_NJ e.
                                                                                                                                             \—»                                            . ,.          0 ktit A 1-4—
                                                                                        d\t     \.     L.1 C: NIA                 \ N. a               ri..\       , .t..,           \‘"1 iliY1)-eJ, 7 • - .__\Vt.k)
t J.2; \A,.4. 1.N.    a_cl                 ‘• \, \ 0_,,,,\„2_,I      ei 6
                                                                                          Lti t)11                  .?-1\ "\-°— \.\\*tleg-; A 9                                              Itile.c- . ttk
                                                                                                               \(,) ‘,, ,ct‘‘,_ c.:----v At \a\th.`"
 C.-)__               )         :---\,--0_             f, \\_ o-)0INN. -,               .h.-.        i-t        1d.U1.1c_                   .<kaiJN‘lc•_, A                  \-1-,         \ \ .R...\??      r.'..11).
                                                                                                                                                   ,
              .t

                                                               0 \A \                                                     ("4* S)4 hçe                                                          11 di             o
                          a                              '6AN,              \A                                            `k \A:ALA \-• ct (t1 e I\ 1                                         \AM jiLP-4
                                                                                                                                                                                               k
          \LL
                                                                      ‘k-"                                     ClAr'k CA"                   eclus                                     ,


                                                                                                                      A4st.                                                   C\-0,Ce                       (sa




                                                                                                           )
               Case 3:20-cv-00173-KAD Document 29 Filed 04/20/20 Page 4 of 10

                                                                                                                                                                               A


                                                                                               Ct•.)\         •)`1
                                                     k                                              (-IA             Lai CIA




                                                                                                                                        k
\-\-
   -         V -t\-\*
           ouN     UC( cz, A.rtsiN                                       rdi)              \
                                                                                     T. Novi                         ')       (



Utte.S.Su                               e                                                                         \\LNA\                                         C 141\

                                                                       LA.              ),\ci
               c.210 \r‘

k-0 LiA

CLti   u.NX                 •                                                                    \\;\M                                                          ,s\

                                                                                                                                                                     - AY‘
'\k\ Lk.       •(1•A.   • \(4 L-LL           .V\                                      AN(A-
                   c_\\rst                                 e OLA-                                                    LUtA                             L        \W.%)           t)k e, I



                  e                                  \Z\         1\1 (11.1           , 1)19                 fl ij_            0__JLI 111 9\                b                 ((Age
                                \c,\Arm.,)                c‘A.0•-\-                                                  \)(1.0\ e_         0 -J\     C_LIAA                      LOCO

       e_c_c                     - ,,\X\tisi\                         ( 9                               Mnt               - LA x_p_Li       Lc) LI    AL
 L_A \t\ cLO                        \a4_.         \\\N‘                         (3           VI                                                 L.+ I

   C\N\t       I 0-21 ci                          VC\                                  NiO'N 1/4 1/4"(1/4-/r1/4      61             tk-ItU4            )       c).            SO

                                              _       -                      • PIA

 4- (1 L)61)                                       ("-111----                                             \r"kk                         sc) \CN"                      \--Lt CLi+
                                 /at    -- A\Le-xe.A.                ( LLL - (ALIN\ 2._                                                                          @Le               kra-

            La%ao.A.                                                                                                                         4,.gyl



                                       TIN Lit. \- N1/4     CI   A              0 (Ito
                        'k\ al vs                                    'LA        A,t‘ `,-ca              nu.L'tt           0                           II        cc-x1 1.1
          Case 3:20-cv-00173-KAD Document 29 Filed 04/20/20 Page 5 of 10

                                                 t            tS`O LA                     C                               it,k)                                 t4 ;L             C, 1l
                      (tA                                 ‘..\„sa.t).   ur‘e                                                                                                    vi    +


  \\j2-4-                                                      ."-"\(`

                      C.K)             b 0.               A                   ,            ojokA                           uucLA                    41,1

                                                                                              61                                       A llAmci\                                 AL,
                            (2-4-) C \6t: ' 1\        '

                                                                                                                                                        -2-J     X [tIA)d.           tA)
                                 "                                                   -



                                                                                                                   (Lis      \                                                                20 hi ItP
                                                                                                                                                                                              (

                                                                                                                                           Katar,,\
                                                                                          01...e;1,,,    \         k Cel

                       \\,„\ 1\_\_,4244 ;                           \12Ae.            14,1
                             9 1 ct,                            ,                         V:\                      -N
                                                                                                                    . \CVN\            '•\= 1_4A.Vs                     cN- )
                                                                                                                                                                        i              f\.1



                                                                                           C"j                 k---3(1/4          c    k            \          co.v •VJ                         Le- UCL41_,

                                      CAA          AX.              aki.e.                                          C.:11 NAVA                                 birnviNfl A (.)             a

                                                 is-t)                     °                                                                                                           4.*--)    ‘\"\--P-

\Cv(it                                                                        ?.\10c;\                  'rAttA L.A.iO4)                      1\--\ eVtik            5c,\

                                                                                                   L 0 Le -ero V.k.) i\\(..0

                                V\ cl A S.-Vet.\64                      ILA -                                                                                                   e (.1.
                                                 \\.a.\                       N) C            t,(\             r                               O.                   \\ (AA           (".3 tA,,4
                      Cs-A, :\          11 i h1c                                                                                      r\.3      \\ I .&          (i) VC)
         :,r4\          00
                                                                        k
                                                                                                   1,0 ict
\rNk L      e_DA. PAN,6\.1                                               f-6\GAN              (JnjA -                                                   sAk,




                             11              \-\ ?\                                           )-) 102 c
                                                                                                      et,                         -Ln An.
                 to
                                                                                                                                                                                 n (41 )-e.
                                      \-\            Ak.1             d\NIA
                                                                                                                                                                   ) ;in         S

                                                  \')(i
                                                      . 1.A             '()34-r•Aisl'r‘                                                             s\-\<ILIAA                       tJr   ct
(11 .inf\..5\VITX.
                        aMr4A- V.A6ti)lk,Cs                                       LdivAA           11_ a 4,1       prlt4.1            1                                          Pk; cf,
                                                              ckk,.
                                                                                                                                                        r 1,0           ,1           TYVi ;1\17-




                                                                        s.-
                    Case 3:20-cv-00173-KAD Document 29 Filed 04/20/20 Page 6 of 10



                                Q\a!,„1\...-&1                         -Loo,4\tA Nt5 A.4_ _tptok
                                                                                          Cu
                                ---"Ajunif\ ,4Anq                                   NuLt 0,0                                                 Inct,61                   st,tolvklv4

\cviNt‘s                   0.1\NUt‘ qt.

                   \\*\          \ C!`.\A)'`             \ c"-A            ° Su‘InN                             C-4-1`-'‘                                                 bnyvot..
                                                                            Scr v

                            u       kin ,              , oi
                                                          n                                                                            () a,ILLA

°AN                                                                                            A-LS CiL9 MBAc LJ                           CC.. • 3 2.0                    t

                    %NA                   INL5 iUMI‘es                              \'36.A                      Watt ivts \Ai
                                                                                                                          1                            \.1(...11 .,e     9aSk.)


'‘             \\\c                         - -u4uk)               Rkl       AMA                               1131111,                       S.L.        2 Qp0-tacici'N

            Q \a l'"." c:"`"Scisi \\"- --"-• \kfl-\ a `\)\''L °(-111-3\Ac -6\q)(i'M L \"-.1
     \(.. wt.„A \Na.A1 k msj P-\\LIS ,V610‘%. CI\   '10 Id Cer    0    Li CIALL . AU LS t
                                                                                                                                ,‘

                                                                                             AA       Q\ (1.11\0            ,        1       /)1                       14)(1‘

 U,\                            ok \Ct• 10 AN"._ 2n,                   \        a uiw                  't19Litt,                      .,e, ci-tk ,-\-' Atein At.
          cA 4...    , .._Et_               \d.,,,\.,,       ..     SacQye.d                   J\t\cik.)     1.4.)(1.k.         u11 L\          CC IX W \              Li-) IN.LIN,


 - -. 1\ -)           -C.-, k 04          0--C)OrKve..       .i\iNt‘..e_,..,) - )1\..1.,       \(.1.A%              Loco             e..\:.,\\ '1b        A, \-!)T cyc

                                                                          ..oit LAAA u) Lon cs- 0.,v A
     (s           \NIL S Una. \ -4 L1111\ - ).13 -.. CL.rs%it, c K. ,..,5\.

                                                                                                                          ci.̀.IN.3 2,,,._ 1                KA -cli cA
      Q-' 0&'"`N     k' \\'A 3- W" N`'              a \ '''    "

            -)tiL.ICcit LTN.1 cutv -, kin).).1.1. - W-1.1 .1e-icl a                                                  \-t.9A           e_clu c,•, \a0,....
     2% A            CL 1C: -kx\t. 'v.si ,.0                       ,,,, a'.                Act_A.,1 \ 10 'i..0 -mud\                         61 0 oft                    1,.91A
      ga,t \c_       S__L...k_      sact\J            ,s(\kii,%            CA              1..-0 ft. .1...4., '-' 71- C-•4 q\CM            ,V.r) \%L.A. tAJ \.,..D.A"
      3.... vi)c.,..x               ,-- A. \,                     ' ...,\,1 (. e.1,),o'st\- ,        tA.1 'Ye_ISka LLYIA XX/Lun.3 end
      s..\\11.0‘.. a.... c•CAJ                          Wc_ld Ink, b_)01....                     - 1  4 (4C IL
                                                                                                    1/1                     .--1.31-tA 1 C.5 ui A9 OU*                         -
          C___Ott-0.-. •
                                                                                                                                              k
                       t51L.        IS i\A(vAk         _k i \ t_s,.        4Ckit.ILN          -NA,         e_,ovA4 bruLt               a., ko 41       LI I LA., YtC

          \IAA             P_A\1O           \   ca_            \c_bolC,..C, ',„., ? vekl (1Q`.,111,1
                                                                                              ,111,1 0. A.,,,„4.4),,,,,, ion_
          cw-,L sc \-ww,..), ‘, c...._                        a. I viica, tc_kA,t -,e..(' too   2...p, S\dtel) LA --•
               Case 3:20-cv-00173-KAD Document 29 Filed 04/20/20 Page 7 of 10
          eJakis.t.                                         SZ9                                       \i\ CAA           a i (11,0,-..ti         \A -e -e!\)                       ,

          \t1, -‘t                    \xt    t LtA.               \ci's1-                  0 .41.,A                                                                                           10',11,1

          \),(s-o,.\',                      A.,\                                                                                                                    u.,‘„1                    o1l7\ u J2
                                                                                                                                                                                       Ltalys2...
               "-/ \‘'Sk-C %-k+1\                                                    \""\r'-'' •
                          .\'&..,Lcs.;:;..\,,,A                                cceNt,:-::\             \c•4,11_,\


"                             .-1\•\ttN Lv---t-t12A
                                                                                  eiN

                                            e-LA



                                                                  ,     )•e.            e r.rt                          L                           —Lak.

-r.Vt‘a                                                               Ukis           k\_12ALAA \...ti r2 (S                  Ah            LYE.',             3,-cu VA

                                             e_     L. z_                                La      1

                             CALV L                \—b1A1,                                                           ti,,AV-k 4            \Nil A-VA                       (1         \,\i\

                  ti1,0\;:s                                                        \ .6-                  st‘_                                                                        N-1—)L

1\1 Ai                   1                         LAVI           \\‘1\ \                                   \N,              \i Y. 0                          e9L'A        VS_A         e-bi1

1\9 08                       V.k                                        V—LYLCI                       e          P
                                                     e4- 1 ?" \ L.-5'4e
                              1\-1.   4,L.'.;) a              k,1\1       LD-144                 Ci         c k                                               C)e(_61: I        1 lte.tkl-avel..k

\ SOLI                                                        CL\ etc-X..1                                       OA AI\                    ;tip                clh3\../U eL\ A.M.

                         s,e_c.L1/4 3-c,                                 C-0.-k.Vb elA                                  e.              \k,‘& k_fitA             -(11 &LA

                                                                                                             10 1             2N,1 \ 19 (A c,         li          Cry Ae_LA                     •Le.)

          \\

                     \                                  \..tcr(cf.<v 1                                    a r0 awe t            LA,Actrt 6

    C`9 i\1\                                      , 014               X,s2_.0, A 41'4,•\'                                                 V, 61,,)                         H.
                                                                                                                                    •              LeA             i_10k-CA:1
                             &-f`'           ON\I Vk Lf1\
     a         ox_. c, U 1 \-                               •\...VJLA                                                                                         I. u.o,t, Al\.1(.\




                                                                                           —
                  Case 3:20-cv-00173-KAD Document 29 Filed 04/20/20 Page 8 of 10

                                    \.&C\A.                               OA CO                                  c clA         .1NAta                                  u.,

            )‘..1                                                           S\ a                                             YuLDAnt             M   CA 11.      CLL1

                                                                                                                                          E +UN ANY\_e                   rt       oved
  a.-0`.3         A-0               X N\    4:../                           (1-42,              -1 )\ :AU




                                                                                                             \            \

                                                                                                                                                  X A- "Anv,,,Lii
0 .a,\AN&A.t.,,...                                                                                            ct t              et. I;<      C".cult.ttN
                                                                                          c_.\i\LA.,             \I\ (.1)_                                     CAI              \I-LAs


                              --L-AvA-A                                                   Cl                 Lk. O. 0          4-0 `;C:1.-ti                         Au e.
                  La au                                          cm4\
                                                                                                                         \j"-Du-V                    kiv\
      ck k                                                                                  cOt‘ cm,,,                                       N \-4. 'A_e_erN
                                                          \a\ b                                 &,\,)1,t                                      n C4, -          M         (IA *Ct


\t_ve4: C.                                                                                                                   AAA._      1..1Av          \la            3 t.1:0-
                                                                         k"ANi\C-.\
\f\ $11..pc\ eA.1            U-SLA                                                             „ANA_              1ck,4os\.,              LULU          CO,    lle,1
            . c\A' co. \.                                                                         tl e. it, Act                                         14.)     e. Ln.c. CS uo R.
                                                             -”?             `-'"k16
   ..:1\V         \et\                                                                          u_A \sL)Akt\t:. kJ,                              l iAw               c),t
                                                         LIANA \c\.                                     e                                                  lA...k.oii`rs-ci               IV 17
                         CktX-\..          &a_c_L\                                A___„                                      Ai\_A Qlt aAA                                                  s))00
                                                     ( -1:1_1\                                 (kl..0       in                                                                        n

                                                                            \->                                                              A)Vvik LaA),4                            Ytionot 5
                                                                                                        11                                                                                        It
   LASI_.!sre               onne.                                                                             )414 C\\.(1 a MI_                                 -
                                                                                                                                                                ritA

                  Q\ 0\
                                                                                                                         LL          16 t4rS e_ LIALA            M            C.,eALki 4

             cr-h4 &\,A                                                                                                       L,,(\(_,2, A        \•e          \\A c OVtAIC,CA,

                                                                                                                                                                              11U e


051.5             L12 VL             \\41:.         \\           el..1
        Case 3:20-cv-00173-KAD Document 29 Filed 04/20/20 Page 9 of 10


                     Q..A                                  ,Ct\ CI CI            V4)         \                      a ar A           -)LA 11.3       Su
 cs \ 1...A\NA                            C. t e et    I 1 ‘,1           t6_801,10 4 \.             vy    \                         ,,,    ow di mil zoinvot,;ik ;

  cl)        . oOn            e at_V. (1CSAA                                  Aca S.             CA\ aul
        "h.Ask       \ O` ,\\    rtANN,

          •O 1`) 0       tatie.           Q CVinlcbt'                tLA1     Lr.---Lo X ,                            t             0/1       yv          ullIA




                            (71V /AN.           el                  (5               At\                             \IY\LLA                0e     lk. \\V1A'


                 a                                                                \--A                             \\ I              -e              s   AU tvit1tiC)

axv                                 CA Zz__                                                rt\iti



                                                                                                              iolce4 )k                            LA)/1),111



                                                                                                                              )                            (-irts-1
                                                                                                          at9kft ,4-A               - 10()(10Gusky

                                                                                                              I)     Wit)          ,r .L                  Lbe           Y.c-
                                                                                                         A                v       1-e. .1.1014.ilti



  ,N                                                  a ras.11),4        c,    IL:Ave\ S)oc              NOYINIA                    01-11
          Case 3:20-cv-00173-KAD Document 29 Filed 04/20/20 Page 10 of 10



                                                                                      `'-‘•                   11 1-1-1e
                                            \\,\                   t,‘ -to _0_,\\•A
                                                                                                                  C'             N



                                                       (-KA..5\1               u      Lt.\                   0_1)4 e      i   tbeicLA
                        1 N.A..     \-0                      f                 ce                                     h       211)(.2uh.A.




                                  q\C-111V‘-\''‘ \\"               Uhl T1.1"1                          V'eK")11\CA
                                                                                CA4



                                                                                              WAM)e


                                                                                               00      L.    n            p,Le
                                                                                                    ;2f:t ciass3



                              n,a)U,1
            Ltn-klt           Lut,;1 - --k\\KA            OLA        00         11    (A Al                  (./.A4           pi6
  -C,L0                                                                                                 ,‘
                                           ca                              nk-e,1               \       V&A_                  oU, •




     \\.n
      .‘c...t) \A71.,_; \\   1A.     ( o sAt 2.4 \ CA            cbi oSr
                                                A.4
                     3,       1,izni_tt.
                                    (1\
vw.\ tk-430#t, 6 a) kw, si.aic.Jcs UV) 6C.) 4
                                                                           u)Lui




                                                      -4,-
